Citation Nr: 0820684	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for a psychosis/schizoid personality disorder, claimed 
as due to VA medical treatment with steroids.  

(Claims for service connection for post-traumatic stress 
disorder, depression, a bipolar disorder and schizophrenia 
are the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Hartford, Connecticut Regional Office 
(RO).  In a decision of September 2006, the Board denied the 
veteran's service connection claims, and remanded the claim 
for § 1151 benefits.

The RO completed the remand action regarding the claim for 
benefits under 38 U.S.C.A. § 1151, and that issue has been 
returned to the Board for further appellate review.  

The Board also notes that the service connection issues which 
the Board previously denied were appealed to the United 
States Court of Appeals for Veterans Claims.  The Court 
remanded those issues to the Board in January 2008.  Those 
service connection issues are the subject of a separate 
decision as the veteran has a different representative for 
those issues.  


FINDINGS OF FACT

There is no competent medical evidence which shows that the 
proximate cause of the flare-up of psychiatric symptoms 
experienced by the veteran after being treated by the VA with 
steroids in 1999 was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a psychosis/schizoid personality 
disorder, claimed to be caused by hospitalization, or medical 
or surgical treatment provided by the VA, are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  A letter from the RO dated 
in November 2006 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter was issued prior to any adjudication 
of the claim, and specifically addressed the criteria for 
establishing entitlement to compensation under § 1151.  The 
letter also specifically told the veteran to submit any 
additional evidence that he had in his possession.  There has 
been no prejudice as a result of the timing of the letter.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available VA treatment records have been obtained.  
He has had a hearing.  In the absence of competent evidence 
to suggest that there may have been negligence on the part of 
VA treating physicians, a VA examination and opinion are not 
warranted.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  Although the veteran's representative has 
requested that the Board obtain VA medical quality assurance 
records, the Board finds no indication in the claims file 
that any such records exist.  Moreover, the Board is not at 
liberty to obtain such records.  Although VA is required 
under the VCAA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, and quality assurance records might 
contain evidence and conclusions relevant to a determination 
under 38 U.S.C.A. § 1151, VA is not permitted to disclose 
quality assurance records to the public except in narrowly-
defined circumstances pursuant to 38 U.S.C.A. § 5705 which 
are not applicable in this case.  See also Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current psychiatric 
problems are due to steroid treatment for ulcerative colitis 
which was given to him at a VA Medical Center in 1999.  He 
presented testimony to this effect during a hearing held at 
the RO in June 2005.  He testified that although he had 
experienced psychiatric problems since 1981, his psychiatric 
problems had been made worse by steroid treatment for colitis 
which the VA had provided in 1999.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's treatment with steroids occurred 
in 1999, the version of § 1151 that is applicable to this 
case is the amended version that is applicable only to claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

The evidence which has been presented includes numerous 
medical records dating from the early 1980's which reflect 
that the veteran has a long history of psychiatric 
disabilities prior to the VA treatment at issue.  For 
example, a VA hospital record which is undated but which 
appears to be from approximately late 1981 or early 1982 
reflects that the veteran had a history of being transferred 
from a private hospital where he had been hospitalized for 
"nerves."  It was noted that in March 1981 he had been 
admitted to a private hospital because of a nervous 
breakdown, with psychotic disorganization, and inappropriate 
and blunted affect.  Upon admission to the VA hospital, he 
reportedly had loose associations and paranoid ideas.  The 
final diagnosis was possible paranoid schizophrenia, but the 
examiner could not make a definite diagnosis as old records 
were not available.  A subsequent VA record dated in March 
1982 reflects diagnoses of schizophrenia, probably 
disorganized or simple type; and schizoid personality.  A 
private hospital record dated in May 1988 reflects that the 
veteran was hospitalized after trying to kill himself by 
cutting his arm with a kitchen knife.  The diagnosis was 
acute schizophreniform disorder.

In addition, the evidence includes VA medical treatment 
records such as a May 1999 VA telephone advice progress note 
which reflects that the veteran reported that his ulcerative 
colitis was acting up, and that he had diarrhea and blood in 
his stool.   A VA record dated in June 1999 notes that he had 
been started on prednisone two to three weeks earlier.  It 
was noted that he may need a psychiatric consultation or 
outpatient follow up.  A record dated in mid July 1999 notes 
that the veteran was diagnosed with depression with psychotic 
features.  It was stated that exacerbating effects of 
medication (prednisone) should be considered.  Another VA 
treatment note, however, also dated in July 1999 indicates 
that information suggested that the veteran's inappropriate 
and agitated behavior had preceded high dose steroid use, and 
was more suggestive of a primary major mental disorder.  A VA 
treatment note dated later in July 1999 notes that he veteran 
was floridly psychotic, and that this was possibly secondary 
to treatment with high dose steroids.  A VA record dated in 
December 1999 reflects a diagnosis of psychosis NOS 
precipitated by of high dose steroids, resolving.  

Even assuming that the VA steroid treatment caused a flare-up 
of psychiatric symptoms, the Board notes that there is 
insufficient evidence to support the claim.  In reviewing the 
medical evidence pertaining to the veteran's disability, the 
Board notes that there is no medical opinion which contains 
any indication that there was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the hospitalization or 
medical or surgical treatment, or that the proximate cause of 
any such disability was an event which was not reasonably 
foreseeable.  Although the record demonstrates that the 
veteran had ongoing symptoms after receiving VA treatment, 
that chain of events alone is not sufficient to support the 
claim.  To the extent that the veteran has offered his own 
opinion that his complications were due to negligent VA 
treatment, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

In summary, there is no competent medical evidence which 
shows that the proximate cause of the veteran's psychiatric 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.  
Neither the veteran nor his representative has presented or 
alluded to the existence of any medical evidence or opinion 
that supports his contentions.  Although the veteran's 
representative has implied that it was the responsibility of 
the caretakers at the VA to ensure that psychiatric symptoms 
did not result from steroid treatment, the Board concludes 
that occurrence of such a flare-up of symptoms does not, in 
and of itself, demonstrate fault.  Accordingly, the Board 
concludes that the criteria for entitlement to compensation 
under 38 U.S.C.A. § 1151 for psychosis/schizoid personality 
disorder, claimed to be caused by hospitalization, or medical 
or surgical treatment provided by the VA, are not met.  


ORDER

Disability compensation under 38 U.S.C.A. § 1151 for a 
psychosis/schizoid personality disorder, claimed as due to VA 
medical treatment with steroids, is denied.  




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


